EXHIBIT 10.1
ENERGY FOCUS. INC.


1994 EMPLOYEE STOCK PURCHASE PLAN
(As Amended, As Of December 7, 2000, November 24, 2006, June 15, 2011, May 8,
2012, and August 7, 2012)


The following constitute the provisions of the 1994 Employee Stock Purchase Plan
of Energy Focus, Inc.


1. PURPOSE. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
"Employee Stock Purchase Plan" under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan shall, accordingly, be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.


2. DEFINITIONS.


(a) "Board" shall mean the Board of Directors of the Company.


(b) "Code" shall mean the Internal Revenue Code of 1986, as amended.


(c) "Common Stock" shall mean the Common Stock of the Company.


(d) "Company" shall mean Energy Focus, Inc., a Delaware corporation.


(e) "Compensation" shall mean all regular straight time gross earnings,
excluding payments for overtime, shift premium, incentive compensation,
incentive payments, bonuses, commissions and other compensation.


(f) "Continuous Status as an Employee" shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.


(g) "Contributions" shall mean all amounts credited to the account of a
participant pursuant to the Plan (whether credited pursuant to payroll
deductions or lump-sum payment).


(h) "Designated Subsidiaries" shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.


(i) "Employee" shall mean any person, including an officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in a calendar year by the Company or one of its Designated Subsidiaries.


(j) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.


(k) "Exercise Date" shall mean the last day of each Offering Period of the Plan.
(l) "Offering Date" shall mean the first business day of each Offering Period of
the Plan, except that in the case of an individual who becomes an eligible
Employee after the first business day of an Offering Period but prior to the
first business day of the last calendar quarter of such Offering Period, the
term "Offering Date" shall mean the first business day of the calendar quarter
coinciding with or next succeeding the day on which that individual becomes an
eligible Employee.


Options granted after the first business day of an Offering Period will be
subject to the same terms as the options granted on the First business day of
such Offering Period except that they will have a different grant date (thus,
potentially, a different exercise price) and, because they expire at the same
time as the options granted on the first business day of such Offering Period, a
shorter term.
 
 
1

--------------------------------------------------------------------------------

 


(m) "Offering Period" shall mean a period of six (6) months except for the first
offering period as set forth in Section 4.


(n) "Plan" shall mean this Employee Stock Purchase Plan.


(o) "Subsidiary" shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.


3. ELIGIBILITY.


(a) Any person who is an Employee as of the Offering Date of a given Offering
Period shall be eligible to participate in such Offering Period under the Plan,
provided that such person was not eligible to participate in such Offering
Period as of any prior Offering Date, and further, subject to the requirements
of Section 5(a) and the limitations imposed by Section 423(b) of the Code.


(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any subsidiary of the Company, or (ii) if such option would permit his or
her rights to purchase stock under all employee stock purchase plans (described
in Section 423 of the Code) of the Company and its Subsidiaries to accrue at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) of fair market value
of such stock (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.


4. OFFERING PERIODS. The Plan shall be implemented by a series of Offering
Periods, with new Offering Periods commencing on or about January 1 and July 1
of each year (or at such other time or times as may be determined by the Board
of Directors). The first Offering Period shall commence on the beginning of the
effective date of the Registration Statement on Form SB-2 for the initial public
offering of the Company's Common Stock and continue until December 31, 1994. The
Plan shall continue until terminated in accordance with Section 19 hereof. The
Board of Directors of the Company shall have the power to change the duration
and/or the frequency of Offering Periods with respect to future offerings
without shareholder approval if such change is announced at least fifteen (15)
days prior to the scheduled beginning of the first Offering Period to be
affected.


5. PARTICIPATION.


(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement on the form provided by the Company and filing it with
the Company's payroll office prior to the applicable Offering Date, unless a
later time for filing the subscription agreement is set by the Board for all
eligible Employees with respect to a given offering. The subscription agreement
shall set forth the percentage of the participant's Compensation (which shall be
not less than 1% and not more than 15%) to be paid as Contributions pursuant to
the Plan.


(b) Payroll deductions shall commence on the first payroll following the
Offering Date and shall end on the last payroll paid on or prior to the Exercise
Date of the offering to which the subscription agreement is applicable, unless
sooner terminated by the participant as provided in Section 10.


(c) Lump-sum payments, if a permitted form of Contributions pursuant to Section
6(b), shall be made on the last business day prior to the Exercise Date of the
applicable Offering Period.
 
 
2

--------------------------------------------------------------------------------

 
 
6. METHOD OF PAYMENT OF CONTRIBUTIONS.


(a) The participant shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not less than one percent (1%) and not
more than fifteen percent (15%) of such participant's Compensation on each such
payday; provided that the aggregate of such payroll deductions during the
Offering Period shall not exceed fifteen percent (15%) of the participant's
aggregate Compensation during said Offering Period. All payroll deductions made
by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.


(b) The Board may, in its sole discretion, determine that all participants shall
make a lump-sum payment in lieu of payroll deductions for a specific Offering
Period. If the Board determines that Contributions must be made by lump-sum
payments during a particular Offering Period, (i) the Board shall specify the
maximum lump-sum payment per participant for the particular Offering Period,
which may be expressed as either a fixed dollar amount or as a percentage of
such participant's aggregate Compensation during the applicable Offering Period,
and (ii) the participant shall specify the lump-sum payment to be made pursuant
to the Plan.


(c) A participant may discontinue his or her participation in the Plan as
provided in Section 10, or, on one occasion only during the Offering Period, may
decrease the rate of his or her Contributions during the Offering Period by
completing and filing with the Company a new subscription agreement. The change
in rate shall be effective as of the beginning of the calendar quarter following
the date of filing of the new subscription agreement.


(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant's payroll
deductions may be decreased to 0% at such time during any Offering Period which
is scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Offering Period and any
other Offering Period ending within the same calendar year equal $21,250.
Payroll deductions shall re-commence at the rate provided in such participant's
subscription agreement at the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.


7. GRANT OF OPTION.


(a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an Option to purchase on
the Exercise Date a number of shares of the Company's Common Stock determined by
dividing such Employee's Contributions accumulated prior to such Exercise Date
and retained in the participant's account as of the Exercise Date by the lower
of (i) eighty-five percent (85%) of the fair market value of a share of the
Company's Common Stock on the Offering Date, or (ii) eighty-five percent (85%)
of the fair market value of a share of the Company's Common Stock on the
Exercise Date; provided however, that the maximum number of shares an Employee
may purchase during each Offering Period shall be determined at the Offering
Date by dividing $12,500 by the fair market value of a share of the Company's
Common Stock on the Offering Date, and provided further that such purchase shall
be subject to the limitations set forth in Sections 3(b) and 12. The fair market
value of a share of the Company's Common Stock shall be determined as provided
in Section 7(b).


(b) The option price per share of the shares offered in a given Offering Period
shall be the lower of: (i) 85% of the fair market value of a share of the Common
Stock of the Company on the Offering Date; or (ii) 85% of the fair market value
of a share of the Common Stock of the Company on the Exercise Date. The fair
market value of the Company's Common Stock on a given date shall be determined
by the Board in its discretion based on the closing price of the Common Stock
for such date (or, in the event that the Common Stock s not traded on such date,
on the immediately preceding trading date), as reported by the National
Association of Securities Dealers Automated Quotation (NASDAQ) National Market
System or, if such price is not reported, the mean of the bid and asked prices
per share of the Common Stock as reported by NASDAQ or, in the event the Common
Stock is listed on a stock exchange, the fair market value per share shall be
the closing price on such exchange on such date (or, in the event that the
Common Stock is not traded on such date, on the immediately preceding trading
date), as reported in THE WALL STREET JOURNAL. For purposes of the Offering Date
under the first Offering Period under the Plan, the fair market value of a share
of the Common Stock of the Company shall be the Price to Public as set forth in
the final prospectus filed with the Securities and Exchange Commission pursuant
to Rule 424 under the Securities Act of 1933, as amended.
 
 
3

--------------------------------------------------------------------------------

 


8. EXERCISE OF OPTION. Unless a participant withdraws from the Plan as provided
in Section 10, his or her option for the purchase of shares will be exercised
automatically on the Exercise Date of the Offering Period, and the maximum
number of full shares subject to the option will be purchased at the applicable
option price with the accumulated Contributions in his or her account. The
foregoing notwithstanding, no participant shall purchase more than the amounts
of Company Stock set forth in Section 3(b). The shares purchased upon exercise
of an option hereunder shall be deemed to be transferred to the participant on
the Exercise Date. During his or her lifetime, a participant's option to
purchase shares hereunder is exercisable only by him or her.


9. DELIVERY. As promptly as practicable after the Exercise Date of each Offering
Period, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his or her option. Any cash remaining to the credit of a participant's account
under the Plan after a purchase by him or her of shares at the termination of
each Offering Period, or which is insufficient to purchase a full share of
Common Stock of the Company, shall be returned to said participant.


10. WITHDRAWAL; TERMINATION OF EMPLOYMENT.


(a) A participant may withdraw all but not less than all the Contributions
credited to his or her account under the Plan at any time prior to the Exercise
Date of the Offering Period by giving written notice to the Company. All of the
participant's Contributions credited to his or her account will be paid to him
or her promptly after receipt of his or her notice of withdrawal and his or her
option for the current period will be automatically terminated, and no further
Contributions for the purchase of shares will be made during the Offering
Period.


(b) A participant shall be deemed to withdraw from the Plan if the participant
declines or fails to remit to the Company on the last business day prior to the
Exercise Date payment of any aggregate lump-sum contribution owed (as determined
in accordance with such participant's subscription agreement).


(c) Upon termination of the participant's Continuous Status as an Employee prior
to the Exercise Date of the Offering Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 14, and his or her option will be automatically
terminated.


(d) In the event an Employee fails to remain in Continuous Status as an Employee
of the Company for at least twenty (20) hours per week during the Offering
Period in which the employee is a participant, he or she will be deemed to have
elected to withdraw from the Plan and the Contributions credited to his or her
account will be returned to him or her and his or her option terminated.


(e) A participant's withdrawal from an offering will not have any effect upon
his or her eligibility to participate in a succeeding offering or in any similar
plan which may hereafter be adopted by the Company.


11. INTEREST. No interest shall accrue on the Contributions of a participant in
the Plan.


12. STOCK.


(a) The maximum number of shares of the Company's Common Stock which shall be
made available for sale under the Plan shall be 600,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in Section
18. If the total number of shares which would otherwise be subject to options
granted pursuant to Section 7(a) on the Offering Date of an Offering Period
exceeds the number of shares then available under the Plan (after deduction of
all shares for which options have been exercised or are then outstanding), the
Company shall make a pro rata allocation of the shares remaining available for
option grant in as uniform a manner as shall be practicable and as it shall
determine to be equitable. In such event, the Company shall give written notice
of such reduction of the number of shares Subject to the option to each Employee
affected thereby and shall similarly reduce the rate of Contributions, if
necessary.


(b) The participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised.
 
 
4

--------------------------------------------------------------------------------

 


(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.


13. ADMINISTRATION. The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The composition of the committee shall be in accordance with the
requirements to obtain or retain any available exemption from the operation of
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 promulgated thereunder.


14. DESIGNATION OF BENEFICIARY.


(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant's account under the
Plan in the event of such participant's death subsequent to the end of the
Offering Period but prior to delivery to him or her of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant's account under the Plan in the event
of such participant's death prior to the Exercise Date of the Offering Period.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.


(b) Such designation of beneficiary may be changed by the participant (and his
or her spouse, if any) at any time by written notice. In the event of the death
of a participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such participant's death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the participant or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.


15. TRANSFERABILITY. Neither Contributions credited to a participant's account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution, or as
provided in Section 14) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.


16. USE OF FUNDS. All Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.


17. REPORTS. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees promptly
following the Exercise Date, which statements will set forth the amounts of
Contributions, the per share purchase price, the number of shares purchased and
the remaining cash balance, if any.


18. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. Subject to any required action
by the shareholders of the Company, the number of shares of Common Stock covered
by each option under the Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but have not yet been placed under option (collectively, the "Reserves"), as
well as the price per share of Common Stock covered by each option under the
Plan which has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been "effected without receipt of
consideration". Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.
 
 
5

--------------------------------------------------------------------------------

 


In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, to shorten the Offering Period then in
progress by setting a new Exercise Date (the "New Exercise Date"). If the Board
shortens the Offering Period then in progress in lieu of assumption or
substitution in the event of a merger or sale of assets, the Board shall notify
each participant in writing, at least ten (10) days prior to the New Exercise
Date, that the Exercise Date for his or her option has been changed to the New
Exercise Date and that his or her option will be exercised automatically on the
New Exercise Date, unless prior to such date he or she has withdrawn from the
Offering Period as provided in Section 10. For purposes of this paragraph, an
option granted under the Plan shall be deemed to be assumed if, following the
sale of assets or merger, the option confers the right to purchase, for each
share of option stock subject to the option immediately prior to the sale of
assets or merger, the consideration (whether stock, cash or other securities or
property) received in the sale of assets or merger by holders of Common Stock
for each share of Common Stock held on the effective date of the transaction
(and if such holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if such consideration received in the
sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for the consideration to be received upon exercise of the option to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Stock and the
sale of assets or merger.


The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.


19. AMENDMENT OR TERMINATION.


(a) The Board of Directors of the Company may at any time terminate or amend the
Plan. Except as provided in Section 18, no such termination may affect options
previously granted, nor may an amendment make any change in any option
theretofore granted which adversely affects the rights of any participant. In
addition, to the extent necessary to comply with Rule 16b-3 under the Exchange
Act, or under Section 423 of the Code (or any successor rule or provision or any
applicable law or regulation), the Company shall obtain shareholder approval in
such a manner and to such a degree as so required.


(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company's
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant's
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.


20. NOTICES. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.


21. CONDITIONS UPON ISSUANCE OF SHARES. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
and the requirements of any stock exchange upon which the shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.
 
 
6

--------------------------------------------------------------------------------

 


As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.


22. TERM OF PLAN; EFFECTIVE DATE. The Plan shall become effective upon the
earlier to occur of its adoption by the Board of Directors or its approval by
the shareholders of the Company. It shall continue in effect for a term of
twenty (20) years unless sooner terminated under Section 19.


23. ADDITIONAL RESTRICTIONS OF RULE 16B-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to Section
16 of the Exchange Act shall comply with the applicable provisions of Rule
16b-3. This Plan shall be deemed to contain, and such options shall contain, and
the shares issued upon exercise thereof shall be subject to, such additional
conditions and restrictions as may be required by Rule 16b-3 to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.
 
7